Citation Nr: 1428419	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for a bilateral knee condition, to include as secondary to residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine.

3. Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A Travel Board hearing before the undersigned Veterans Law Judge was held in March 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Increased rating for the back disability

The Veteran is currently assigned a 50 percent disability rating for residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine. 

At the March 2012 Board hearing, the Veteran testified, in effect, that his current rating does not accurately reflect the current severity of his symptomatology.  The Veteran stated that since the last VA examination, which took place in August 2009, his back has become more painful.

The Board acknowledges that the Veteran was indeed afforded a VA examination in August 2009, almost five years ago.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected back disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Service connection for a bilateral knee condition

The Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran testified at the March 2013 Board hearing that his bilateral knee disability started approximately five years previously and is secondary to his service-connection back disability.  He also testified that he has been told that he has arthritis of the knees.

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion regarding the claim of entitlement to service connection for a bilateral knee condition, claimed as secondary to residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

TDIU

The Veteran, and his representative, argue that a grant of TDIU is necessary as the Veteran is unable to secure or follow a substantially gainful occupation.  The Veteran testified that he was last employed in November 2011.

In this case, the Veteran is service connected for one disability (residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, assigned a 50 percent disability rating).  Accordingly, the Veteran's combined rating has been 50 percent from November 30, 1995. 

In August 2009 the Veteran was afforded a VA compensation examination, to include an opinion as to whether the Veteran's service-connected disability would preclude gainful employment. 

Upon physical examination and a review of the records, the VA examiner determined that:

The [V]eteran at this time is not controlling his pain.  He is in between medications.  At this time he would not be appropriate for physical employment.  It seems that the [V]eteran would be more appropriate for sedentary employment once his back pain is controlled with an appropriate medication regimen and as far as the knee condition, it seems that would [sic] sedentary employment, not physical employment would be possible [sic].

The Board notes that the Veteran has testified that he is not taking pain medications at this time.  The Veteran stated that he felt if he continued to take pain medication, his body would become dependent and he would need to take more.  He stated he did not "believe in living on drugs."

Therefore, the Board remands the appeal for a new VA examination in which an examiner addresses the negative side effect of pain medications on the Veteran's ability to work and is asked to make a determination whether the service-connected disability precludes him from obtaining and engaging in substantially gainful employment.

Finally, the Board recognizes that records are possibly absent from the claims file.  The RO must secure any outstanding records and associate them with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran testified that he is currently receiving treatment at the VA Medical Center in Aspinwall, Pennsylvania.  The Board notes that the most recent VA treatment record is dated most recently in June 2011.  As such, all VA treatment records since June 2011 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records (namely those from the VA Medical Center in Aspinwall, since June 2011) and should ask the Veteran about the existence of any outstanding private treatment records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the appellant and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current manifestations and severity of his residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine. 

The examiner should describe in detail all symptomatology associated with the Veteran's back disability, including any associated disc disease and neurological involvement.  The examiner should also consider the Veteran's lay statements regarding his symptomatology. 

The examiner is asked render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

In making the above determinations, the examiner should discuss the Veteran's use of pain medication, or his decision not to take pain medication, along with side effects he has experienced/could be expected to experience, to include drug dependence.

The Veteran's claims file must be provided to the examiner and this should be acknowledged in the report. 

The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

3. The Veteran should also be afforded a VA examination regarding his claimed bilateral knee disability.  The examiner should diagnose any knee disorder currently present and determine whether the Veteran's bilateral knee disability is at least as likely as not (i.e., 50 percent or greater probability) that any such disability manifested during, or as a result of, active military service. 

The examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral knee disability is secondary to the service-connected residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine, meaning proximately due to, the result of, or aggravated by the back condition.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4. The Veteran should also be scheduled for a VA examination to obtain an opinion as to whether his service-connected disability would at least as likely as not preclude gainful employment.  The claims folder must be provided to the examiner for review, and consideration of such should be reflected in the examination report. 

The examiner should opine as to whether it is at least as likely as not (i.e., 50percent or greater probability) that the Veteran's service-connected disability (residuals of a wedge compression fracture at T-12 and anterior wedge compression deformity of L-1, with degenerative arthritis of the lumbar spine) would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him. 

In the course of the examination, the examiner is also requested to comment on the August 2009 VA opinion that sedentary employment would be possible once his pain is managed.  The examiner is also asked to discuss any negative side effects of pain medication on the Veteran's ability to work.  

A complete rationale must be provided for any opinion provided.

5. Upon completion of the foregoing, review the examination report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

